Citation Nr: 9917330	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-00 463A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the May 
6, 1991, Board decision, which denied service connection for 
lumbar spine disability.

2.  Whether there was clear and unmistakable error in the May 
6, 1991, Board decision, which denied service connection for 
left knee disability.

3.  Whether there was clear and unmistakable error in the May 
6, 1991, Board decision, which denied an evaluation in excess 
of 30 percent for post-traumatic stress disorder.

4.  Whether there was clear and unmistakable error in the May 
6, 1991, Board decision, which denied a total rating for 
compensation based upon individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a May 6, 1991, Board decision.


FINDINGS OF FACT

1.  Service connection for lumbar spine disability was denied 
by the Board in a May 6, 1991, decision.

2.  Service connection for a left knee disability was denied 
by the Board in a May 6, 1991, decision.

3.  An evaluation in excess of 30 percent for post-traumatic 
stress disorder was denied by the Board in a May 6, 1991, 
decision.

4.  A total rating for compensation based upon individual 
unemployability was denied by the Board in a May 6, 1991, 
decision.

5.  The appellant has alleged that service connection should 
have been granted for a lumbar spine disability because his 
right leg was shorter than the left leg, which created an 
abnormal strain on the lumbar spine and caused a lumbar spine 
disability.

6.  The appellant has alleged that service connection should 
have been granted for a left knee disability because his 
right leg was shorter than the left leg, which created an 
abnormal strain on the left knee and caused a left knee 
disability.  He also claims he injured his left knee in 
service while he was in Officer's Candidate School.

7.  The appellant has alleged that his post-traumatic stress 
disorder was worse than the 30 percent evaluation 
contemplated, as the recent grant of a 70 percent evaluation 
established such.

8.  The appellant has alleged that the Board failed to 
consider his $1,000 monthly income, which was indicative of 
marginal employment, and thus a total rating for compensation 
based upon individual unemployability was warranted.


CONCLUSIONS OF LAW

1.  The appellant's allegation of clear and unmistakable 
error in the May 6, 1991, Board decision in failing to grant 
service connection for a lumbar spine disability fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).

2.  The appellant's allegation of clear and unmistakable 
error in the May 6, 1991, Board decision in failing to grant 
service connection for a left knee disability fails to meet 
the threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).

3.  The appellant's allegation of clear and unmistakable 
error in the May 6, 1991, Board decision in failing to grant 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).

4.  The appellant's allegation of clear and unmistakable 
error in the May 6, 1991, Board decision in failing to grant 
a total rating for compensation based upon individual 
unemployability fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the May 6, 1991, Board decision, which 
denied (1) service connection for a lumbar spine disability, 
(2) service connection for a left knee disability, (3) an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, and (4) a total rating for compensation based upon 
individual unemployability.  The Board will address the 
appellant's clear and unmistakable error claims individually.

As to the claim for service connection for a lumbar spine 
disability, the appellant claims that service connection was 
improperly denied because his right leg was shorter than the 
left one, which created a strain on his lumbar spine and 
caused a lumbar spine disability.  He notes that service 
connection was later granted for degenerative disc disease of 
the lumbar spine, but that the award date was incorrect.  He 
notes also that service connection was later granted for 
shortening of the right leg.  Service connection for the 
degenerative disc disease of the lumbar spine and the 
shortening of the right leg was based upon an October 1993 VA 
examination report.  Thus, he claims that the RO had 
effectively revised the Board's May 1991 decision in granting 
such benefits.  

As to the claim for service connection for the left knee, the 
appellant claims that service connection was improperly 
denied because his right leg was shorter than the left one, 
which created a strain on his left knee and caused a left 
knee disability.  He also states that he injured his left 
knee in service while at Officer's Candidate School, which 
caused a left knee disability.  He points out that Dr. Taylor 
has determined that the appellant's present left knee 
problems are related to the injury in service.  In a December 
1998 letter, Dr. Taylor stated, "[The appellant] has a 
problem with his left knee, which is most likely due to an 
injury to the knee sustained at [Officer's Candidate School] 
in 1967."

As to the claim for an evaluation in excess of 30 percent for 
post-traumatic stress disorder, the appellant states that his 
service-connected disability was manifested by more than 
definite social and industrial inadaptability and that such 
had been rated at 70 percent based on the most recent 
examination with a Global Assessment of Functioning (GAF) 
score of 41.  The appellant is referring to a January 1999 VA 
psychiatric evaluation in which a VA examiner entered a GAF 
score of 41 as to his service-connected post-traumatic stress 
disorder.  Based on this examination, the RO granted a 
70 percent evaluation in a March 1999 rating decision.

Finally, as to the claim for a total rating for compensation 
based upon individual unemployability, the appellant claims 
that the Board failed to consider his $1,000 monthly income, 
which would be considered as marginal employment and thus 
would have warranted a grant for a total rating for 
compensation based upon individual unemployability.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the May 6, 
1991, Board decision.  His allegations that service 
connection should have been warranted for a lumbar spine 
disability and a left knee disability are not specific 
contentions of error of fact or law as to the May 1991 
decision.  In fact, the appellant bases his finding of clear 
and unmistakable error on evidence which was not in existence 
at the time of the May 1991 decision, which cannot form the 
basis of a clear and unmistakable error claim.  See 38 C.F.R. 
§ 20.1403(b)(1) (1999) (review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made).  The 
appellant makes the same argument as to his claim that clear 
and unmistakable error occurred in the Board's not granting 
an evaluation in excess of 30 percent for his post-traumatic 
stress disorder-he bases it on a February 1999 VA 
psychiatric evaluation, where the VA examiner entered a GAF 
of 41.  He states that based on such evaluation, that it 
established that his post-traumatic stress disorder was worse 
than the 30 percent evaluation contemplated.  Again, clear 
and unmistakable error cannot be based upon evidence which 
was not in existence at the time of the May 1991 Board 
decision.  See id.  

As to the claim for a total rating for compensation based 
upon individual unemployability, the appellant's argument 
that the Board did not consider the appellant's $1,000 
monthly income is an allegation as to how the facts were 
weighed, which cannot form the basis of a clear and 
unmistakable error claim.  See 38 C.F.R. § 20.1403(d)(3) 
(1999) (a disagreement as to how the facts were weighed or 
evaluated is an example of a situation which is not clear and 
unmistakable error in a Board decision).  

It must be noted that at the time of the May 1991 Board 
decision, there was no competent evidence relating a lumbar 
spine or left knee disability to service or to a service-
connected disability.  Although the appellant referenced a 
1969 report noting shortening of the leg, a 1970 VA 
examination report determined that there was no significant 
shortening and the 1988 VA examination report determined that 
there was no leg length discrepancy.  In regard to the left 
knee, when the etiology of the left knee was addressed, the 
examiner determined that there was osteoarthritis as a result 
of a 1951 football injury, rather than an inservice event or 
a service-connected disease or injury.  A 1989 outpatient 
treatment report referenced 1960 and 1967 injuries, but did 
not attribute the diagnosis to either event.  In essence, 
there was competent evidence in 1991 that there was no leg 
shortening and there was an absence of competent evidence 
that the lumbar spine and left knee impairment were due to 
service or a service-connected disease or injury.  The 
allegation that the 1991 decision denying service connection 
was the product of clear and unmistakable error is 
groundless.

In regard to the appellant's claim for an evaluation in 
excess of 30 percent for post-traumatic stress disorder, the 
only evidence that specifically referenced the degree of 
impairment was the November 1988 VA examination report in 
which the VA examiner made a finding of mild.  No other 
medical records ascribed a degree of impairment as to the 
appellant's post-traumatic stress disorder.  Although there 
was other evidence of record, the 1988 examination report 
supported the decision of the Board.  If there is any 
evidence that supports the decision, clear and unmistakable 
error does not exist.

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the results of the May 6, 1991, Board decision would have 
been different but for the alleged errors.  Accordingly, in 
the absence of allegations that set forth clearly and 
specifically alleged clear and unmistakable errors of fact or 
law in the Board decision, the legal or factual bases for 
such allegations, and why the results would have been 
manifestly different but for the alleged error, the 
appellant's motion for revision of a May 6, 1991, Board 
decision is denied.  See 38 C.F.R. § 20.1404(b).  

We again note that the veteran's primary argument is to the 
effect that evidence generated after the 1991 decision tended 
to prove his case.  The argument confuses the concept of new 
and material evidence that reopens a claim with the concept 
of clear and unmistakable error.  Evidence generated after 
the fact is not a basis to establish clear and unmistakable 
error in a prior decision.

ORDER

The motion for revision of the May 6, 1991, Board decision on 
the grounds of clear and unmistakable error as to claims for 
service connection for lumbar spine disability, service 
connection for left knee disability, an evaluation in excess 
of 30 percent for post-traumatic stress disorder, and a total 
rating for compensation based upon individual unemployability 
is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


